11‐2512‐cv 
In re Set‐Top Cable Television Box Antitrust Litigation 



                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 

                                                                                   

                                                  August Term 2012  

                (Argued:  February 19, 2013                        Decided:  September 2, 2016) 

                                              Docket No. 11‐2512‐cv 
                                                                                   

  ANGELA KAUFMAN, individually and on behalf of all others similarly situated, 
JENNY LELL, LES IZUMI, individually, JEFFREY SEALS, an individual, JASON DALEN, 
MATTHEW MEEDS, individually and as a representative of those persons similarly 
    situated, ALLAN FROMEN, NOAM NAHARY, ROBERT MITCHELL, MATTHEW 
                MCALENEY, WILLIAM STEINKE, DANIELLE KNERR, 

                                                                           Plaintiffs‐Appellants, 

                                                                    v. 

        TIME WARNER, TIME WARNER CABLE, INC., DOES 1 through 10, inclusive, 

                                                                           Defendants‐Appellants, 

                                                                                   

                      ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                          FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                                   
Before: 
                              WINTER, CHIN, AND DRONEY, Circuit Judges. 
                                                                                   

                                                                
 
             Appeal from an order of the United States District Court for the 

Southern District of New York (Castel, J.), dismissing plaintiﬀsʹ complaint against 

Time Warner Cable Inc. alleging an illegal tie‐in of certain cable services to the 

leasing of cable boxes.  We aﬃrm.   

             Judge Droney dissents in a separate opinion. 

             AFFIRMED. 

                                                            

                                 MICHAEL D. POSPISIL, (John F. Edgar, on the brief), 
                                     Edgar Law Firm LLC, Kansas City, MI, and 
                                     Robert I. Harwood, Peter W. Overs, Jr. 
                                     Harwood Feﬀer LLP, New York, New York 
                                     for Plaintiﬀs‐Appellants. 

                                 MARGARET M. SWISLER (Matthew A. Brill, Jennifer 
                                     L. Giordano, on the brief), Latham & 
                                     Watkins LLP, Washington, D.C., 
                                     Defendants‐Appellees. 

                                                            




                                            
 
WINTER and CHIN, Circuit Judges: 

             Various subscribers to cable television services from Time Warner 

entities (collectively ʺTime Warnerʺ) commenced this action below, alleging a 

violation of the Sherman Act in the tying of certain premium cable television 

services to the leasing of ʺinteractiveʺ set‐top cable boxes.  The district court 

(Kevin Castel, Judge) dismissed two iterations of the complaint, including the 

Third Amended Complaint, the operative complaint for the purposes of this 

opinion.  The plaintiﬀs appealed. 

             We aﬃrm, holding that the Third Amended Complaint fails to 

adequately plead facts that, if proven, would establish that:  (i) the set‐top cable 

boxes and the premium programming they transmit are separate products for 

the purposes of antitrust law; and (ii) Time Warner possesses suﬃcient market 

power in the relevant markets to establish an illegal tie‐in. 

                                   BACKGROUND 

             The original complaint, filed in August 2008 in the United States 

District Court for the District of Kansas, alleged, inter alia, a violation of the 

Sherman Act, 15 U.S.C. § 1, in Time Warnerʹs requiring purchasers who bought a 

package of television channels to lease from Time Warner cable boxes necessary 

to transmit that programming.   Similar lawsuits were filed in other districts and, 
in December 2008, the Judicial Panel on Multidistrict Litigation transferred the 

cases to the Southern District of New York.  The plaintiﬀs filed their First 

Amended Complaint shortly thereafter.  Holding that the plaintiﬀs failed to 

plead actual coercion in the alleged tying arrangement, the district court 

dismissed the First Amended Complaint under Fed. R. Civ. P. 12(b)(6) with leave 

to replead.  In re Time Warner Inc. Set‐Top Cable Television Antitrust Litig., Nos. 08 

MDL 1995, 08 Civ. 7616(PKC), 2010 WL 882989 (S.D.N.Y. Mar. 5, 2010).  After a 

conference with the district court, the plaintiﬀs voluntarily withdrew the Second 

Amended Complaint and were granted leave to file a Third Amended Complaint 

(the ʺComplaintʺ).  The district court dismissed the Complaint because it failed to 

plausibly allege market power and adverse competitive eﬀects.  In re Set‐Top 

Cable Television Box Antitrust Litig., Nos. 08 MDL 1995, 08 Civ. 7616(PKC), 2011 

WL 1432036, at *13 (S.D.N.Y. Apr. 8, 2011). 

             The Complaint identifies the relevant tying product as ʺPremium 

Cable Services,ʺ defined as ʺdigital cable services incorporating interactive 

functions.ʺ  (Joint App. 174).  The interactive features include program guides, 

parental control devices, ʺstart overʺ functionality (allowing viewers to start a 

program from the beginning), and on demand programming of movies, sports, 



                                           2 
 
and adult material.  Premium Cable Services require a set‐top box that functions 

bi‐directionally, i.e., it is able to transmit signals from the cable provider to the 

consumer and vice versa. 

             The Complaint alleges that Time Warner, using its market power 

over Premium Cable Services in 53 United States markets, forces its subscribers 

to lease ʺset‐top boxesʺ or ʺbi‐directional cable boxesʺ from Time Warner, to be 

returned if or when the subscriptions end, as a condition of subscribing to the 

Premium Cable Services.  Consumers are thus not able to end a subscription and 

use their own cable box to buy a subscription from a new provider or receive that 

programming in another area.  Time Warner does not manufacture the set‐top 

boxes it leases to subscribers; it purchases them from manufacturers such as 

Motorola, Scientific Atlanta, and Samsung. 

             The district court dismissed the Complaint largely on the grounds 

that the Complaint failed to distinguish between markets in which Time Warner 

had competition for Premium Cable Services ‐‐ 22 of the 53 markets ‐‐ or to 

distinguish between Time Warnerʹs market power in basic cable services and its 

market power in premium services.  In re Set‐Top Cable Television Box Antitrust 

Litigation, 2011 WL 1432036, at *13‐14.  The court held, therefore, that the 



                                           3 
 
plaintiﬀs did not plausibly plead that Time Warner had the requisite market 

power.  It granted the plaintiﬀs leave to replead for the fourth time.  Id. at *14.  

They instead appealed. 

                                     DISCUSSION 

              We review a district courtʹs grant of a motion to dismiss under Rule 

12(b)(6) de novo, accepting all allegations in the Complaint as true and drawing 

all reasonable inferences in favor of the non‐moving party.  Taylor v. Vt. Depʹt of 

Educ., 313 F.3d 768, 776 (2d Cir. 2002).  However, the allegations must still be 

ʺplausible,ʺ a standard that ʺasks for more than a sheer possibility that a 

defendant has acted unlawfully,ʺ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and ʺa 

district court must retain the power to insist upon some specificity in pleading,ʺ 

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007) (internal quotations omitted). 

I.     Tie‐Ins 

              A tying arrangement is ʺan agreement by a party to sell a product 

but only on the condition that the buyer also purchase[] a different (or tied) 

product.ʺ  Yentsch v. Texaco, Inc., 630 F.2d 46, 56 (2d Cir. 1980) (quoting N. Pac. 

Ry. Co. v. United States, 356 U.S. 1, 5 (1958)).  The fear of tie‐ins is that a 

monopolist in one product market will seek to expand its monopoly by 



                                             4 
 
conditioning the purchase of the monopolized product upon the purchase of a 

product in a separate market. 

                To state a valid tying claim under the Sherman Act, a plaintiff must 

allege facts plausibly showing that:  (i) the sale of one product (the tying product) 

is conditioned on the purchase of a separate product (the tied product); (ii) the 

seller uses actual coercion to force buyers to purchase the tied product; (iii) the 

seller has sufficient economic power in the tying product market to coerce 

purchasers into buying the tied product; (iv) the tie‐in has anticompetitive effects 

in the tied market; and (v) a not insubstantial amount of interstate commerce is 

involved in the tied market.  E & L Consulting, Ltd. v. Doman Indus. Ltd., 472 F.3d 

23, 31 (2d Cir. 2006) (quoting De Jesus v. Sears, Roebuck & Co., 87 F.3d 65, 70 (2d 

Cir. 1996)). 

                Three of these elements are of particular relevance to this appeal:  

the tying product and tied product must be separate, i.e., each must be in a 

separate and distinct product market; the seller must use actual coercion; and the 

seller must have sufficient market power in the market for the tying product to 

coerce the purchase of the tied product.  Although these elements overlap ‐‐ the 




                                            5 
 
ʺseparate productʺ and ʺmarket powerʺ requirements are usually essential to the 

coercion element ‐‐ we will discuss them separately. 

             The ʺseparate productʺ element requires that the alleged tying 

product and tied product be separate, i.e., they must exist in separate and distinct 

product markets.  See Jefferson Parish Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 19‐24 & 

n.39 (1984) (finding separate product markets in part because the evidence 

showed that anesthesiologists were more akin to office‐based physicians than 

radiologists and other hospital‐based physicians), abrogated on other grounds by Ill. 

Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28, 31 (2006); Eastman Kodak Co. v. Image 

Tech. Servs., 504 U.S. 451, 462‐63 (1992) (finding separate and distinct product 

markets existed because two products had been sold separately in the past and 

ʺstill [were] sold separately to self‐service equipment ownersʺ).  This is because if 

there is no separate market for the allegedly tied product, there can be no fear of 

leveraging a monopoly in one market to harm competition in a second market.  

The second market simply does not exist. 

             Whether two products are ʺseparateʺ for purposes of antitrust law is 

governed by the ʺconsumer demand test.ʺ  See United States v. Microsoft Corp., 253 

F.3d 34, 85‐89 (D.C. Cir. 2001).  As the District of Columbia Circuit has stated: 



                                           6 
 
             The consumer demand test is a rough proxy for 
             whether a tying arrangement may, on balance, be 
             welfare‐enhancing, and unsuited to per se 
             condemnation.  In the abstract, of course, there is 
             always direct separate demand for products:  assuming 
             choice is available at zero cost, consumers will prefer it 
             to no choice.  Only when the efficiencies from bundling 
             are dominated by the benefits to choice for enough 
             consumers, however, will we actually observe 
             consumers making independent purchases.  In other 
             words, perceptible separate demand is inversely 
             proportional to net efficiencies.  On the supply side, 
             firms without market power will bundle two goods 
             only when the cost savings from joint sale outweigh the 
             value consumers place on separate choice.  So bundling 
             by all competitive firms implies strong net efficiencies.  
             If a court finds either that there is no noticeable separate 
             demand for the tied product or, there being no 
             convincing direct evidence of separate demand, that the 
             entire ʺcompetitive fringeʺ engages in the same 
             behavior as the defendant then the tying and tied 
             products should be declared one product and per se 
             liability should be rejected. 

Id. at 87‐88 (citation omitted). 

             Specifically, ʺno tying arrangement can exist unless there is a 

suﬃcient demand for the purchase of [the tied product] separate from [the tying 

product] to identify a distinct product market in which it is eﬃcient to oﬀer [the 

former] separately from [the latter].ʺ Jeﬀerson Parish, 466 U.S. at 21–22; accord 

Eastman Kodak, 504 U.S. at 462.  Relevant evidence of separate and distinct 

consumer demand for the tying product and the tied product is, inter alia, the 
                                          7 
 
history of the products being, or not being, sold separately, Eastman Kodak, 504 

U.S. at 462, or the sale of the products separately in similar markets, Microsoft, 

253 F.3d at 87‐88. 

              But even if there are separate product markets, a tie‐in may not 

violate the antitrust laws.  The element of actual coercion is designed to weed out 

the many cases where the bundling of separate products is due to consumer 

demand.  If a consumer wants to purchase a bundle of the alleged tying and tied 

products, the seller is simply satisfying consumer demand and monopolization 

concerns are irrelevant.  Indeed, consumers often benefit from the bundling of 

separate products, even where the seller has market power in one product.  See 

id. (discussing the ʺpotential benefits from tyingʺ).  Where the consumer so 

benefits, there cannot be coercion and the bundling does not violate the antitrust 

laws.  See id. 

              To illustrate, we will use examples at the ends of the illegal‐legal 

spectrum.  First, a utility with a monopoly protected by law, but subject to price 

regulation in the service it provides ‐‐ e.g., electricity ‐‐ would be tempted to tie‐

in an unregulated, separate product ‐‐ e.g., light bulbs ‐‐ to recoup the monopoly 

profit denied by the price regulation.  See 10 Phillip E. Areeda & Herbert 



                                           8 
 
Hovenkamp, Antitrust Law ¶ 1732 (3d ed. 2011); Herbert Hovenkamp, Federal 

Antitrust Policy 436 (4th ed. 2011).  Such a tie‐in would serve no eﬃciency interest 

benefitting consumers and would be illegal per se.  See Areeda & Hovenkamp ¶ 

1732.  However, there are countless tie‐ins of physically separate products that 

benefit consumers and pose little, if any, risk of anticompetitive harm.  At the 

other end of the spectrum, an unusually eﬃcient padlock manufacturer may 

have all of the market for padlocks in a particular geographic area and also 

require a would‐be purchaser of a padlock to buy a set of compatible keys 

packaged with the lock.  This sort of tie‐in has eﬃciency gains that benefit 

consumers and would be legal.1  Between these spectrum‐ending examples are a 

range of plentiful close cases. 

                      The third element at issue here ‐‐ market power in the tying product 

‐‐ is essential to a would‐be monopolistʹs coercion via tie‐in.  Without the 

leverage of market power, a sellerʹs ineﬃcient tie‐in will fail because a rational 

consumer will buy the tying product from the sellerʹs competitor.  ʺAs a simple 
                                              
           1    A package with both a lock and keys is preferred by consumers over a 
lock and keys as separate products.  Consumers would incur transaction costs from 
having to search for keys compatible with a specific lock ‐‐ packaging the products 
together avoids these costs.  The lock and keys tie‐in creates even more value to the 
consumer if a problem with the product arises.  What if the lock will not turn?  Without 
the tie‐in, the consumer may be faced with the lock manufacturer saying the problem 
lies with the keys and the key manufacturer saying the problem lies with the lock. 
                                                 9 
 
example, if one of a dozen food stores in a community were to refuse to sell flour 

unless the buyer also took sugar it would hardly tend to restrain competition in 

sugar if its competitors were ready and able to sell flour by itself.ʺ  N. Pac. Ry. Co., 

356 U.S. at 6‐7.  Hence, without market power, there is little risk of 

anticompetitive harm from the sellerʹs tie‐in. 

             Market power is ʺthe ability of a single seller to raise price and 

restrict output.ʺ  Eastman Kodak, 504 U.S. at 464 (quoting Fortner Enters., Inc. v. 

U.S. Steel Corp., 394 U.S. 495, 503 (1969)).  It can be shown by specific evidence of 

a sellerʹs ability to control prices or exclude competitors from the market.  See 

K.M.B. Warehouse Distribs., Inc. v. Walker Mfg. Co., 61 F.3d 123, 129 (2d Cir. 1995).  

Market share is proxy for market power.  See id.; Eastman Kodak, 504 U.S. at 464.  

A high market share alone, however, is insuﬃcient to infer a sellerʹs market 

power if other characteristics of the product market, such as low barriers to 

entry, high cross elasticity of demand, or technological developments in the 

industry, interfere with the sellerʹs control of prices. See Tops Mkts., Inc. v. Quality 

Mkts., Inc., 142 F.3d 90, 98‐99 (2d Cir. 1998) (ʺA court will draw an inference of 

monopoly power only after full consideration of the relationship between market 

share and other relevant market characteristics.ʺ).  Indeed, in a tying case, the 



                                           10 
 
ʺbest wayʺ to plead market power is to allege facts that, if proven, ʺestablish 

directly that the price of the tied package is higher than the price of components 

sold in competitive markets.ʺ  Will v. Comprehensive Accounting Corp., 776 F.2d 

665, 671‐72 (7th Cir. 1985) (Easterbrook, J.). 

II.   Separate Product Markets 

      A.     Cable Boxes Generally 

             Cable boxes, whether interactive or not, have a physical appearance 

separate from the programming they receive.  A layperson might view them as 

the equivalent of a radio, and there are similarities.  A radio receives and plays 

signals transmitted on various frequencies by networks and independent 

stations, and the consumer can use the radio to navigate between programs.  

While rights to the programming are retained by the owners of the programming 

content and protected by a bar against copying and retransmission, the consumer 

needs no contract with the network or station to receive the programming. 

             Cable boxes are somewhat similar.  They receive and transmit 

programming and allow the viewer to navigate between channels.  But there are 

significant diﬀerences.  Signals are not picked up from the air; they are received 

through cable lines owned by providers.  A would‐be viewer must subscribe to 



                                          11 
 
one of several packages of tiered programming oﬀered by a particular cable 

provider ‐‐ e.g., basic, basic plus a sports package, basic plus premium ‐‐ to view 

various programs at various times.  Networks and other content producers retain 

rights against copying for commercial use and the cable providers retain rights to 

the packages of programming.  In short, cable providers sell to their subscribers 

rights to viewing and copying for personal use its packages of programming. 

             A cable box must be designed to receive the signal from a particular 

provider, which requires the providerʹs cooperation.  And because providers 

code their signals to prevent theft, a cable box must also be able to unscramble 

the coded signal of the particular provider.  Unsurprisingly, providers do not 

share their codes with cable box manufacturers. 

             Therefore, to be useful to a consumer, a cable box must be cable‐

provider specific, like the keys to a padlock.  Although the plaintiﬀs frame their 

claim as a tie‐in, the core issue is a cable providerʹs right to refuse to enable cable 

boxes it does not control to unscramble its coded signal. 

      B.     Allegations 

             The Complaint alleges that, ʺ[b]ut for Time‐Warnerʹs unlawful tying 

requirement . . . there would be a thriving market in which consumers would 



                                          12 
 
have a choice in their purchase of cable boxes.ʺ  Joint App. 204.  However, the 

Complaint lacks any allegation that there have ever been separate sales of set‐top 

boxes and cable services, whether or not ʺpremium,ʺ in the United States, even in 

markets where cable providers face competition and, more specifically, in 

markets where Premium Cable Services are available through competing fiber 

optic networks that do not use set‐top boxes. 

             The specific factual allegations that support the claim that the set‐top 

boxes and Premium Cable Services are separate products are that:  (i) existing 

technology permits the sale of remotely programmable bi‐directional cable boxes 

at retail; (ii) Time Warner does not manufacture its own bi‐directional cable 

boxes; (iii) Time Warner separately itemizes charges for leasing bi‐directional 

cable boxes and providing cable television services on consumersʹ bills; (iv) bi‐

directional cable boxes are sold separately at retail in markets outside of the 

United States, specifically South Korea; and (v) modems are sold separately from 

internet services in the United States. 

             Viewed individually or collectively, these allegations are insuﬃcient.  

Allegations (i) and (ii) ‐‐ the existence of relevant technology and Time Warnerʹs 

lack of manufacturing operations ‐‐ address supply‐side considerations rather 



                                           13 
 
than the character of consumer demand, i.e., whether consumers would purchase 

cable boxes separately from cable services if given the choice.  Further, we note 

that sellers commonly purchase components from various manufacturers and 

package the components together for sale as a unitary product.  Thus, that Time 

Warner does so with set‐top boxes and Premium Cable Services says little about 

whether there are separate product markets for these components as a matter of 

antitrust law.  Cf. Jack Walters & Sons Corp. v. Morton Bldg., Inc., 737 F.2d 698, 703 

(7th Cir. 1984) (Posner, J.) (ʺ[T]o hold therefore that every composite product is a 

tie‐in, subject to the hostile scrutiny to which antitrust law still subjects tie‐ins, 

would place industry under a vast antitrust cloud, and has been rejected.ʺ). 

             In a vacuum, allegation (iii) ‐‐ Time Warnerʹs separate itemization of 

charges for set‐top boxes and cable services on consumer bills ‐‐ could suggest 

that Time Warner considers them separate products.  In light of an FCC rule that 

compels Time Warner to separately itemize these charges, however, such an 

inference is not plausible.  See 47 C.F.R. § 76.1206; Iqbal, 556 U.S. at 681 (weighing 

ʺallegations [that] are consistent withʺ liability against ʺmore likely explanationsʺ 

and concluding that the claim is not plausible). 




                                           14 
 
                      As for allegation (iv) ‐‐ the availability of retail bi‐directional cable 

boxes in some markets outside of the United States ‐‐ there is no reasonably 

specific allegation that those markets are suﬃciently similar to the U.S. market in 

relevant respects such that it is plausible to infer that Time Warnerʹs tie‐in, rather 

than other market conditions, explains the retail unavailability of such cable 

boxes.2  Notably lacking is any allegation that there has ever been separate sales 

of cable boxes and cable services in the United States, even in markets where 

cable providers are in competition with each other or with fiber optic cable 

services that employ diﬀerent technology.  See Microsoft, 253 F.3d at 88 

(ʺ[B]undling by all competitive firms implies strong net eﬃciencies.ʺ). 

                      Similarly, as to (v), ‐‐ the separate sales of modems ‐‐ obvious 

diﬀerences between the provision of cable and internet services negate any 

inference as to separate markets for bi‐directional cable boxes.  As described in 

detail above, a cable box useful to consumers must be provider‐specific, allowing 

consumers to subscribe to particular packages of programming, while modems, 

like radios, transmit all available content. 



                                              
           2   For example, relevant characteristics of the market include, among other 
things, the regulatory environment, norms for the protection of intellectual property 
rights, security, theft propensity, and consumer preferences. 
                                                    15 
 
             The Complaint, therefore, fails to allege facts that, if proven, would 

show the existence of a demand for bi‐directional cable boxes separate from the 

demand for Premium Cable Services.  Likewise, it fails to plausibly allege that 

consumers are coerced into ʺleasingʺ set‐top boxes from Time Warner that they 

would otherwise purchase elsewhere. 

      C.     The Regulatory Environment 

             Our conclusion that the Complaint fails to plausibly allege separate 

product markets for bi‐directional cable boxes and Premium Cable Services is 

supported by our examination of the relevant statutory and regulatory 

framework, as is required by existing law.  See Verizon Commcʹns Inc. v. Law 

Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 411‐12 (2004) (ʺAntitrust analysis 

must always be attuned to the particular structure and circumstances of the 

industry at issue,ʺ including ʺthe existence of a regulatory structure designed to 

. . . . perform[] the antitrust function,ʺ which may ʺdiminish[] the likelihood of 

major antitrust harm.ʺ (internal citations and quotation marks omitted)); Taylor, 

313 F.3d at 776 (a reviewing court may consider the complaint, documents 

attached to the complaint, documents incorporated by reference in the 

complaint, and public records, when considering a motion to dismiss). 



                                          16 
 
             As the Complaint acknowledges, Congress has specifically 

addressed the tie‐in issues arising from the sale of cable services with cable boxes 

and the FCC has been deeply involved in this issue throughout the time period 

covered by the Complaint.  In 1996, Congress directed the FCC to ʺadopt 

regulations to assure the commercial availability of devices that consumers use 

to access [cable services] . . . from manufacturers, retailers, and other vendors not 

affiliated withʺ cable providers.  Expanding Consumersʹ Video Navigation 

Choices; Commercial Availability of Navigational Devices, 81 Fed. Reg. 14,033, 

14,033 (Mar. 16, 2016) (internal quotation omitted).  Congress also directed that 

any such regulations must not ʺjeopardize security of [cable] systems, or impede 

the legal rights of a provider of such services to prevent theft of service.ʺ  Id. at 

14,033 (quoting 47 U.S.C. § 549(b)).  In other words, since 1996, the FCC has been 

tasked with disaggregating set‐top boxes from the cable services they deliver, or, 

in antitrust terms, developing separate product markets for cable boxes and cable 

services. 

             The FCC has recently acknowledged that numerous efforts to create 

those separate markets have failed, especially as to bi‐directional cable boxes and 

Premium Cable Services.  See 81 Fed. Reg. at 14,033‐34.  A combination of the 



                                           17 
 
speed of technological change in the market, and various hardware, software, 

security, and collective‐action problems have impeded the FCCʹs attempts to 

foster separate markets.  See id. at 14,033‐35 (ʺCable operators used widely 

varying security technologies, and the best standard available to the Commission 

was . . . hardware based [and] worked only with one‐way cable services. . . . [A] 

new approach that would work with two‐way services [failed because it] was not 

sophisticated enough to meet content companiesʹ content protection demands.ʺ).  

In March 2016, the FCC proposed new regulations in a further attempt to create 

separate markets, see id., but its historic failure to do so over the time period 

covered by the Complaint bolsters our conclusion that the plaintiffs have not 

plausibly alleged separate product markets for bi‐directional cable boxes and 

Premium Cable Services. 

             Moreover, though it does not touch on any of the specific elements 

of a tying claim discussed above, there is an FCC regulation that further renders 

the claims in this case implausible.  See 47 C.F.R. § 76.923.  That regulation caps 

the price that Time Warner or other providers may charge to lease set‐top cable 

box equipment to consumers.  Id. § 76.923(f)‐(g) (providing that ʺ[m]onthly 

charges for rental of a [cable box] unit shall consist of the average annual unit 



                                          18 
 
purchase cost of [cable boxes] leased, including acquisition price and incidental 

costs such as sales tax, financing and storage up to the time it is provided to the 

customer, added to the product of the [hourly service charge] times the average 

number of hours annually repairing or servicing a [cable box], divided by 12 to 

determine the monthly lease rate for a [cable box].ʺ).  It also limits which 

maintenance and financing charges may be amortized over twelve months and 

provides that Timer Warner may include a ʺreasonable profitʺ in its leasing rate.  

Id. § 76.923(c). 

              Such a regulatory price control on the tied product makes the 

plaintiffsʹ tying claim implausible as a whole.  We doubt that Time Warner 

would attempt to monopolize the market for bi‐directional cable boxes when an 

FCC regulation caps the amount of profits that Time Warner may reap from that 

market.  Cf. Verizon, 540 U.S. at 412 (ʺThe regulatory framework that exists in this 

case demonstrates how, in certain circumstances, regulation significantly 

diminishes the likelihood of major antitrust harm.ʺ (internal quotation marks 

omitted)).  Indeed, a typical tie‐in works in the reverse of the circumstances here:  

Government regulation of the tying productʹs price will cause the monopolist to 

seek monopoly rents through sales of an unregulated tied product.  See 



                                         19 
 
Hovenkamp at 436; cf. Eastman Kodak, 504 U.S. at 487 (ʺ[T]ying arrangements may 

be used to evade price control in the tying product through clandestine transfer of 

the profit to the tied product; . . . and they may be used to force a full line of 

products on the customer so as to extract more easily from him a monopoly 

return on one unique product in the line.ʺ (emphases added) (quoting Fortner 

Enters., 394 U.S. at 513–514 (White, J., dissenting))). 

             The insufficiency of the allegations of a separate market for bi‐

directional cable boxes, the inability of the FCC to create such a market, and the 

price regulation of the tied product further persuade us that the Complaint does 

not plead a plausible tying claim. 

III.   Market Power 

             We also conclude that, as the district court held, the Complaint does 

not plausibly allege market power in the relevant product and geographic 

markets. 

             As noted above, the Complaint defines the relevant product market 

as that for Premium Cable Services (a market separate from basic cable).  It 

identifies 53 distinct geographic markets in which Time Warner allegedly has 

violated the antitrust laws.  The plaintiffs were, therefore, required to allege facts 



                                           20 
 
supporting an inference that Time Warner possessed market power in the 

Premium Cable Services market in each specified geographic market.  See Ill. Tool 

Works, 547 U.S. at 46 (ʺ[I]n all cases involving a tying arrangement, the plaintiff 

must prove that the defendant has market power in the tying product.ʺ); E & L 

Consulting, 472 F.3d at 32 (even prior to Twombly, ʺan antitrust defendant charged 

with illegal tying is entitled to some specificityʺ as to each element of antitrust 

claim alleged). 

                      Broadly, the Complaint alleges that major cable providers in the 

aggregate possess power over the market for basic cable in the United States.  It 

also alleges that the firms do not generally compete with each other within the 

specified local markets.  Further, because Time Warner ʺcontrolsʺ the markets in 

which it provides basic cable services and because ʺthe provision of Premium 

Cable Services relies upon the same basic infrastructure as basic cable services,ʺ 

the Complaint alleges that Time Warner ʺnaturallyʺ has market power over 

Premium Cable Services.  Joint App. 180. 

                      These allegations are insufficient to plead market power.  They 

conflate the markets for basic and premium cable.3  The plaintiﬀs cannot 

                                              
           3   The plaintiffs emphasize that the packages sold by cable providers are 
ʺtieredʺ so that every subscriber of premium services obtains basic services from the 
                                                 21 
 
plausibly derive Time Warnerʹs market power over Premium Cable Services from 

broad allegations about the nationwide market for basic cable.  While Time 

Warnerʹs delivery of Premium Cable Services depends on the technological 

infrastructure it uses to provide basic cable, such fact implies little about the 

market for Premium Cable Services, especially given the Complaintʹs allegation 

that Time Warnerʹs competitors deploy diﬀerent technology to provide the same 

product.  Indeed, the Complaint alleges no particular facts bearing on Time 

Warnerʹs share of the market for premium, two‐way services, as opposed to basic 

cable services.  Antitrust law requires plaintiﬀs to plead such facts and the 

plaintiﬀsʹ failure to do so means they have not plausibly pled market power.  See 

PepsiCo, Inc. v. Coca–Cola Co., 315 F.3d 101, 108 (2d Cir. 2002) (ʺIn the absence of 

direct measurements of a defendantʹs ability to control prices or exclude 

competition . . . market power necessarily must be determined by reference to the 

ʹarea of eﬀective competitionʹ ‐‐ which, in turn, is determined by reference to a 

specific, defined ʹproduct market.ʹʺ (internal citations omitted)); see also Rick‐Mik 

Enters. Inc. v. Equilon Enters., LLC, 532 F.3d 963, 972 (9th Cir. 2008) (a tying claim 


                                                                                                                                                  
same provider.  However, it would make little commercial sense to sell basic cable 
services separately.  In any event, an allegation of a large market share in basic services 
means nothing in this context because such a share tells us nothing about the market 
share in premium services. 
                                                                      22 
 
is insuﬃcient where allegations of market power are based on facts about a 

broader industry rather than the specific tying product market). 

             What is more, the Complaint alleges that Time Warner competes 

with other, non‐cable companies in the provision of Premium Cable Services in 

at least 22 geographic markets.  No facts are alleged, however, concerning Time 

Warnerʹs share of these markets or how the presence of non‐cable competitors 

aﬀects Time Warnerʹs power over price in these markets.  Thus, without more 

specific allegations, an inference of market power is not plausible.  Cf. Tops Mkts., 

142 F.3d at 99 (an inference of market power is appropriate ʺonly after full 

consideration of the relationship between market share and other relevant 

market characteristicsʺ). 

             The Complaint, therefore, does not allege facts suﬃcient to infer that 

Time Warner possessed market power over Premium Cable Services in the 53 

specified markets and the tie‐in claim fails on that ground as well. 

                                  CONCLUSION 

             For the reasons stated, we conclude that the Complaint fails to 

plausibly allege that bi‐directional cable boxes are a separate product from the 

Premium Cable Service subscriptions they transmit.  The FCCʹs long history of 



                                         23 
 
regulation in this area further reinforces our conclusions.  We also conclude that 

the Complaint fails to plausibly allege Time Warnerʹs market power in the 

particular product and geographic markets defined in the Complaint.  

            We therefore AFFIRM. 




                                        24 
 
DRONEY, Circuit Judge, dissenting: 

       Dismissal  of  antitrust  claims  on  the  pleadings  “should  be  granted  very 

sparingly.”  George  Haug  Co.  v.  Rolls  Royce  Motor  Cars  Inc.,  148  F.3d  136,  139  (2d 

Cir.  1998)  (quoting  Hosp.  Bldg.  Co.  v.  Trs.  of  Rex  Hosp.,  425  U.S.  738,  746  (1976)) 

(internal  quotation  mark  omitted).  In  the  context  of  tying  claims,  dismissal  is 

inappropriate  where  a  plaintiff  has  sufficiently  alleged:  (1)  “a  tying  and  a 

[separate] tied product;” (2) “evidence of actual coercion by the seller that forced 

the buyer to accept the tied product;” (3) “sufficient economic power in the tying 

product  market  to  coerce  purchaser  acceptance  of  the  tied  product;”  (4) 

“anticompetitive  effects  in  the  tied  market;”  and  (5)  “the  involvement  of  a  not 

insubstantial  amount  of  interstate  commerce  in  the  tied  market.”  E  &  L 

Consulting,  Ltd.  v.  Doman  Indus.  Ltd.,  472  F.3d  23,  31  (2d  Cir.  2006)  (quoting  De 

Jesus  v.  Sears,  Roebuck  &  Co.,  87  F.3d  65,  70  (2d  Cir.  1996))  (internal  quotation 

marks  omitted).  The  majority  holds  that  Plaintiffs’  Third  Amended  Complaint 

(the  “Complaint”)  fails  to  sufficiently  plead  at  least  two  of  these  elements: 

separate  products  and  sufficient  market  power.  I  disagree  and  respectfully 

dissent. 
                                              I. 

       As the majority explains, our inquiry into the “separate product” element 

is governed by the “consumer demand test.” “[W]hether one or two products are 

involved  turns  not  on  the  functional  relation  between  them,  but  rather  on  the 

character  of  the  demand  for  the  two  items.”  Jefferson  Parish  Hosp.  Dist.  No.  2  v. 

Hyde, 466 U.S. 2, 19 (1984), abrogated on other grounds by Ill. Tool Works Inc. v. Indep. 

Ink,  Inc.,  547  U.S.  28  (2006).  Thus,  to  qualify  as  separate,  the  products  must  be 

“distinguishable in the eyes of buyers.” Id. 

       Here, Plaintiffs allege facts plausibly showing that Premium Cable Services 

and set‐top cable boxes constitute separate products “distinguishable in the eyes 

of buyers.” Plaintiffs allege that Time Warner does not design or manufacture its 

own cable boxes, but rather purchases boxes from three manufacturers, and that 

numerous  other  manufacturers  are  capable  of  producing  cable  boxes  that  are 

technologically  compatible  with  Time  Warner’s  services.  However,  even  if 

customers could purchase cable boxes directly from any of these manufacturers, 

Time Warner would not allow its customers to receive Premium Cable Services 

without leasing a cable box from it. Plaintiffs also allege that the cost of leasing a 

cable  box  from  Time  Warner  is  charged  as  an  additional  monthly  fee,  and  that 



                                               2 
 
customers  are  not  given  the  choice  of  purchasing  their  box  from  Time  Warner. 

Plaintiffs  further  assert  that  robust  markets  for  cable  boxes  exist  in  the  “many 

countries” in which consumers are not compelled to rent cable boxes from their 

cable  providers.  Joint  App.  194.  Supporting  this  allegation  are  Time  Warner’s 

own statements to the FCC comparing cable boxes to cable modems—for which 

an open market for customer‐owned devices exists—and indicating its belief that 

a  similar  market  could  emerge  for  cable  boxes.  Finally,  Plaintiffs  point  to  the 

FCC’s failed CableCARD initiative as evidence that manufacturers are willing to 

enter the cable box market by selling directly to consumers. 

           Taking  these  factual  allegations  as  true  and  drawing  all  reasonable 

inferences in Plaintiffs’ favor, Taylor v. Vt. Dep’t of Educ., 313 F.3d 768, 776 (2d Cir. 

2002),  I  believe  the  Complaint  plausibly  alleges  a  separate  product  market  for 

consumer‐purchased  cable  boxes,  which  is  suppressed  by  Time  Warner’s 

anticompetitive conduct.1 In concluding otherwise, the majority imposes too high 

a bar on Plaintiffs. 

                                              
1  Notably,  the  district  court  reached  the  same  conclusion  below,  holding  that  Plaintiffs 
“plausibly allege[] that cable boxes are separate and distinct from Premium Cable Services. At 
the  pleading  stage,  the  cable  box  appears  to  be  a  product  that  could  be  sold  separately  and 
profitably because every user of Time Warner’s Premium Cable Service is a potential purchaser 
of a cable box.” In re Time Warner Inc. Set‐Top Cable Television Box Antitrust Litig., Nos. 08 MDL 
1995(PKC), 08 Civ. 7616(PKC), 2010 WL 882989, at *4 (S.D.N.Y. Mar. 5, 2010). Time Warner does 
not contest this determination on appeal. 
                                                    3 
 
       The majority dismisses two of Plaintiffs’ allegations because they “address 

supply‐side considerations rather than the character of consumer demand.” Maj. 

Op. at 13‐14. While I agree that we must focus on consumer demand, supply‐side 

considerations  are  nonetheless  relevant  to  our  inquiry.  Indeed,  in  analyzing 

Plaintiffs’ allegations, the majority itself relies on supply‐side considerations. See 

id. at 15. 

       The  majority  focuses  also  on  the  technological  challenges  associated  with 

independently  manufactured  cable  boxes.  It  states  that  cable  boxes  are  “cable‐

provider specific, like the keys to a padlock,” id. at 12, and characterizes the “core 

issue”  in  this  case  as  “a  cable  provider’s  right  to refuse  to enable  cable  boxes it 

does not control to unscramble its coded signal,” id. But this favors the supplier’s 

dubious  technological  concerns  over  the  consumer’s  right  to  choose  between 

competing  products.  See  Gonzalez  v.  St.  Margaret’s  House  Hous.  Dev.  Fund  Corp., 

880  F.2d  1514,  1517  (2d  Cir.  1989)  (interpreting  Jefferson  Parish  as  “focus[ing] 

primarily  on  the  anticompetitive  effect  of  tying  arrangements  and  the  resultant 

harm  to  consumer  choice  in  the  tied‐product  market,”  and  not  on  “the  tying 

entity’s  interest”).  See  also  United  States  v.  Microsoft  Corp.,  253  F.3d  34,  87  (D.C. 

Cir. 2001) (interpreting Jefferson Parish and identifying the “core concern” of tying 



                                                4 
 
as  “prevent[ing]  goods  from  competing  directly  for  consumer  choice  on  their 

merits”).  Plaintiffs  also  specifically  allege  that  cable  boxes  are  remotely 

programmable.  In  light  of  that  allegation—which,  on  a  motion  to  dismiss,  we 

assume to be true—the majority’s concern that providers will be forced to “share 

their codes with cable box manufacturers,” Maj. Op. at 12, appears unfounded. 

           Finally,  the  majority  faults  Plaintiffs  for  failing  to  show  that  cable  boxes 

have  ever  been  sold  separately  in  U.S.  markets.  That  Plaintiffs  cannot  do  so, 

though,  should  not  be  fatal  to  their  claim—particularly  at  this  stage  of  the 

proceedings.  In  any  event,  there  is  an  obvious  explanation  for  this  lack  of 

evidence: since at least 1996, cable operators have required that consumers lease 

set‐top cable boxes to access their cable service packages.2 It is no surprise, then, 

that Plaintiffs are unable to show a history of separate sales of set‐top boxes and 

premium  cable  services  in  the  United  States.  It  is  enough  that  Plaintiffs  have 

instead alleged separate sales of the same product in at least one different market 

(South Korea), as well as separate sales of an analogous product (cable modems) 
                                              
2  Indeed,  in  response  to  these  practices,  Congress  enacted  Section  629  of  the 
Telecommunications  Act  of  1996,  which  directed  the  FCC  to  “adopt  regulations  to  assure  the 
commercial availability[] to consumers . . . of converter boxes . . . from manufacturers, retailers, 
and  other  vendors  not  affiliated  with  any  multichannel  video  programming  distributor.”  47 
U.S.C.  §  549(a).  In  implementing  that  legislation,  the  FCC  noted  that  set‐top  boxes  “have 
historically been available only on a lease basis from the service provider.” In re Implementation 
of  Section  304  of  the  Telecommunications  Act  of  1996,  Report  &  Order  No.  98‐116,  13  FCC  Rcd. 
14775, 14778 (F.C.C. June 24, 1998). 
                                                     5 
 
in  the  U.S.  market,  to  support  the  inference  that  cable  boxes  and  cable  services 

comprise separate, distinguishable products. 

       The  FCC’s  failed  efforts  to  disaggregate  set‐top  cable  boxes  from  cable 

services  reinforce,  rather  than  undermine,  Plaintiffs’  claim.  That  the  FCC 

attempted  to  create  an  alternative  device  to  cable  boxes  demonstrates  that  the 

FCC  views  cable  boxes  and  cable  services  as  distinct  products.  This  view  is 

further  supported  by  the  FCC  regulation,  identified  by  the  majority,  which 

requires  Time  Warner  to  separately  itemize  the  fees  associated  with  these 

products  on  consumer  bills.  Additionally,  the  FCC’s  failed  attempts  at 

developing an alternative device are largely attributable to solvable technological 

issues  and  resistance  from  cable  providers,  and  say  little  about  consumer 

demand for such a device. Thus, in my view, the regulatory environment seems 

to support Plaintiffs’ allegations.  

       The  majority  also  points  to  an  FCC  regulation,  which  sets  a  cap  on  the 

price  Time  Warner  may  charge  consumers  for  leasing  set‐top  cable  boxes,  as 

support  for  the  view  that  Time  Warner  would  not  attempt  to  monopolize  the 

cable box market when the amount of profits it may realize is so limited. But this 

view  misjudges  the  regulation’s  effectiveness  in  curbing  monopoly  prices.  The 



                                              6 
 
FCC regulation sets a cap on leasing prices by tying those prices to the “average 

annual  unit  purchase  cost”  of  cable  boxes.  47  C.F.R.  §  76.923(f).  However, 

without  a  competitive  market  in  place,  cable  box  manufacturers  lack  any 

incentive to keep those purchase costs low. As Plaintiffs allege, Time Warner has 

historically  purchased  its  cable  boxes  from  just  three  suppliers,  and  those 

suppliers do not make their cable boxes available for sale to the general public. 

Furthermore,  the  FCC  regulation  permits  cable  companies  to  pass  along  to 

consumers  the  full  cost  of  a  cable  box  over  the  course  of  a  single  year,  plus  a 

“reasonable  profit.”  47  C.F.R.  §  76.923(c),  (f),  (g).  Yet  as  Plaintiffs  allege,  “the 

useful  life  of  a  cable  box  is  between  3  and  5  years.”  Joint  App.  197.  Thus, 

notwithstanding the FCC’s regulation, Time Warner may charge consumers fees 

that exceed the true cost of the cable box, thereby generating considerable profits. 

In fact, Time Warner’s 2008 Annual Report warned investors that the emergence 

of a competitive market for cable boxes would threaten the substantial revenues 

generated  from  equipment  rental  and  installation  charges.  I  cannot  conclude, 

then, as the majority does, that the FCC pricing regulation lessens the plausibility 

of Plaintiffs’ claim. 




                                               7 
 
       In  sum,  taken  together  and  viewed  in a  light  most  favorable  to  Plaintiffs, 

the  allegations  in  the  Complaint  plausibly  show  that  set‐top  cable  boxes  and 

Premium  Cable  Services  are  distinct  products,  which,  if  not  for  Time  Warner’s 

conduct, would be purchased separately by consumers. 

                                              II. 

       As to market power, the majority concludes that Plaintiffs: (1) fail to allege 

sufficient  facts  bearing  on  Time  Warner’s  market  share  for  premium  cable 

services,  as  opposed  to  basic  cable  services;  and  (2)  fail  to  allege  with  requisite 

specificity  Time  Warner’s  market  share  in  the  relevant  geographic  markets.  I 

disagree.  

       The  majority  first  concludes  that  Plaintiffs  conflate  the  markets  for  basic 

and premium cable services. Not so. While it is true that Plaintiffs’ allegations are 

largely  drawn  from  data  concerning  the  nationwide  market  for  basic  cable 

services,  those  allegations  bear  on  Time  Warner’s  market  share  in  Premium 

Cable Services as well. As the Complaint explains, cable services are cumulative. 

That is, a consumer who purchases Premium Cable Services from Time Warner 

also  necessarily  receives,  and  pays  for,  basic  cable  services.  At  the  same  time, 

Plaintiffs  allege  that  major  cable  companies,  such  as  Time  Warner,  operate  in 



                                               8 
 
geographically  discrete  markets,  and  therefore  exercise  control  over  basic  cable 

services  in  those  markets.  Taken  together,  these  allegations  support  the 

reasonable  inference  that,  if  Time  Warner  exercises  market  power  over  basic 

cable services in a given market, it exercises market power over Premium Cable 

Services in that market as well.  

      The  majority  next  concludes  that  Plaintiffs  fail  to  allege  “particular  facts 

bearing on Time Warner’s share of the market” for Premium Cable Services. Maj. 

Op.  at  22.  But  Plaintiffs  allege  that,  by  2009,  subscriptions  to  Time  Warner’s 

Premium Cable Services had grown to 8.9 million, translating into a 21% share of 

the total premium cable market. Plaintiffs also point to the high barriers to entry 

facing  those  wishing  to  compete  with  Time  Warner  in  that  market.  As  a  result, 

Time Warner’s largest competitors, AT&T U‐verse and Verizon FiOS, had, as of 

2009, significantly fewer premium cable services subscribers than Time Warner. 

Indeed,  for  all services  combined,  Plaintiffs  allege  that  U‐Verse and FiOS  had a 

total  of  2.06  and  2.9  million  customers,  respectively.  The  next  three  largest 

competitors, Plaintiffs allege, had a combined customer base of less than 900,000 

customers, while several others ceased operations or declared bankruptcy. These 

allegations are sufficient to plausibly allege that Time Warner has market power 



                                            9 
 
over  premium  cable  services.  See  Tops  Mkts.,  Inc.  v.  Quality  Mkts.,  Inc.,  142  F.3d 

90,  98  (2d  Cir.  1998)  (explaining  that  market  power  may  be  shown  directly,  by 

evidence of the ability to control prices or exclude competition, or indirectly, by 

evidence of high market share and other relevant market characteristics, such as 

strength  of  the  competition,  barriers  to  entry,  and  elasticity  of  consumer 

demand). See also U.S. Steel Corp. v. Fortner Enters., Inc., 429 U.S. 610, 620 (1977) 

(identifying  relevant  inquiry  into  market  power  as  “whether  the  seller  has  the 

power,  within  the  market  for  the  tying  product,  to  raise  prices  or  to  require 

purchasers to accept burdensome terms that could not be exacted in a completely 

competitive market”). 

       As  to  the  majority’s  second  point,  concerning  market  share  in  relevant 

geographic markets, the mere possibility of regional variations in Time Warner’s 

market  share  does  not  defeat  Plaintiffs’  claim.  “In  this  Circuit,  a  threshold 

showing  of  market  share  is  not  a  prerequisite  for  bringing  a  §  1  claim.  If  a 

plaintiff  can  show  an  actual  adverse  effect  on  competition,  such  as  reduced 

output . . . we do not require a further showing of market power.” Todd v. Exxon 

Corp., 275 F.3d 191, 206–07 (2d Cir. 2001) (internal citation and quotation marks 

omitted). Here, Plaintiffs allege that Time Warner faces no competition in at least 



                                              10 
 
31  geographic  markets.3  As  for  the  remaining  22  markets,  Plaintiffs  allege  that 

Time  Warner  faces  minimal  competition.  Specifically,  Plaintiffs  allege  that  U‐

verse  and  FiOS—Time  Warner’s  largest  competitors—provide  services  to 

approximately 500,000 subscribers each within geographic markets controlled by 

Time  Warner.  And,  as  discussed  above,  Time  Warner’s  other  competitors  face 

significant barriers to entry, and represent a total combined customer base of less 

than 900,000. These numbers contrast with Time Warner’s total Premium Cable 

customer  base  of  8.9  million,  and  support  the  inference  that  Time  Warner 

possesses  sufficient  market  power  across  all  relevant  markets.  Requiring  a 

greater  degree  of  specificity  from  Plaintiffs  would  be  inconsistent  with  this 

Court’s extensive precedent to the contrary. See, e.g., Arista Records, LLC v. Doe 3, 

604 F.3d 110, 120–21 (2d Cir. 2010) (rejecting argument that Iqbal “require[s] the 

pleading  of  specific  evidence or  extra  facts  beyond  what  is needed  to  make  the 

claim plausible”); Braden v. Wal‐Mart Stores, Inc., 588 F.3d 585, 595 (2d Cir. 2009) 

(reiterating  that  “it  is  sufficient  for  a  plaintiff  to  plead  facts  indirectly  showing 

unlawful  behavior,  so  long  as  the  facts  pled  give  the  defendant  fair  notice  of 



                                              
3  Given  the  overlapping  nature  of  cable  services,  the  precise  number  of  distinct  geographic 
markets at issue is difficult to discern. For simplicity’s sake, I use the same numbers adopted by 
the majority. 
                                                  11 
 
what the claim is and the grounds upon which it rests” (internal quotation marks 

omitted)). 

                                       *      *      * 

       “The role of the court at this stage of the proceedings is not in any way to 

evaluate  the  truth  .  .  .  but  merely  to  determine  whether  the  plaintiff’s  factual 

allegations  are  sufficient  to  allow  the  case  to  proceed.”  Doe  v.  Columbia  Univ., 

Nos.  15‐1536  (Lead),  15‐1661  (XAP),  2016  WL  4056034,  at  *9  (2d  Cir.  July  29, 

2016).  I  cannot  conclude,  as  the  majority  does,  that  Plaintiffs’  allegations  as  to 

product  markets  and  market  power,  which  support  their  tying  claim,  are 

insufficient  “to  allow  the  case  to  proceed.”  For  these  reasons,  I  respectfully 

dissent. 




                                             12